Title: From Harriet Welsh to Louisa Catherine Johnson Adams, July 1826
From: Welsh, Harriet
To: Adams, Louisa Catherine Johnson


				
					
					
				
				You could not have asked my dear Mrs. Adams a happier a more glorious transition from earth to Heaven—on that day fifty years since consecrated to his blessed memory—I  was not there at the moment but he left the world as I expected a tranquil calm sunset—when I had the ever to be remembered happiness of passing three days with him a short time since He could at times only give utterance to his still clear & perfect mind—I read to him the sermon of Mr. Channings “We walk by faith & not by sight”—he listened to the whole at once without fatigue—expressed great pleasure—& I then had a short conversation with him upon his belief of a reunion with those we have loved & some other subjects—of the Same nature—. I said to him “you Sir have now more to meet in Heaven than to leave on earth”—“yes I have so”—. & express’d again his belief of a recognition of each other in another state—Seemed willing to “stand & wait” the will of Heaven—I tried his memory by speaking of Mr. C’s review of Milton which had been read to him two months before—it was clear & distinct & particular—in short the power of the body only seemed to be weakened—the  mind was clear, tranquil, vigorous, Mrs. Quincy was with me when I took leave & said “you think of us we hope”—“Oh yes & of all my friends constantly & pray for blessings on them”—Everything is interesting of—such a being & therefore I have thought even these little recollections of my last interview would be acceptable—. I rode with him to Penns Hill—one day—He was bro’t down to dine the next—& at dinner—faintly asked if I had what I liked, shewing in  this little kindness of attention—the universal benevolence of his disposition—it is rare I should think that this quality is united with such great energy. The bells are now tolling—one cannot after all the feeling of thankfulness for his present happiness forget that a long  tried, kind, & faithful—& condescending—friend has left the world—In sympathy & in truth / yours
				
					H Welsh—
				
				
			